*541Rehearing Denied.
Defendant Glenn L. Martin Company’s application for rehearing seeks reconsideration of this Court’s refusal to grant defendant’s motion to compel joinder of E. I. du Pont de Nemours & Co. as a plaintiff. Although du Pont, as statutory subrogee under the Pennsylvania Workmen’s Compensation Act, may have been a real party in interest originally, the assignment of its rights to this plaintiff was held by this Court to effectively divest du Pont of any interest.in this action.
It is now urged that the assignment, having produced no real change in the position of the parties, be declared a sham and a fiction and hence be disregarded by this Court for purposes of joinder of real parties in interest. Defendant asserts that there is an obvious lack of consideration for the assignment, but “raise [s] no question as to whether the assignment is valid even without consideration.” It maintains that the lack of alteration of the parties’ interests serves to demonstrate a motive to avoid and circumvent Rule 17, Federal Rules of Civil Procedure.
The decisions presented by defendant, in support of its position, point out that federal courts will not permit the creation of diversity of citizenship by a sham assignment in order to invoke jurisdiction. By analogy, defendant would extend this doctrine to assignments made to avoid Rule 17.
It cannot be said that this rule governs the situation at hand. The attempt to confer jurisdiction on a court by subterfuge presents a far different and more fundamental problem. The sole effect of the challenged ¿ssignment is to constitute a different person the owner of the claim against the defendant. “Since the claim is owned and may be sued upon by some one, all a defendant may properly ask is such a party plaintiff as will render the judgment final and res ’adjudicata of the right sued upon”, Rosenblum v. Dingfelder, 2 Cir., 1940, 111 F.2d 406, 407. It is of no moment that the assignment is for purposes of suit only and obligates the as-signee to account for the proceeds to another person, Rosenblum v. Dingfelder, supra; Heitzmann v. Willys-Overland Motors, Inc., D.C.1946, 68 F.Supp. 873. This defendant is fully protected from any possible harm or prejudice which may arise from a subsequent action for the same claim.
The application for rehearing will be denied.